       Case 1:17-cv-01208-LJV-HBS Document 71 Filed 11/16/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK

GINA L. BEAM,
                               Plaintiff,
v.                                                             Civil No. 17-CV-1208 LJV
NIAGARA COUNTY,                                                  STIPULATION OF
NIAGARA COUNTY COMMUNITY COLLEGE,                             VOLUNTARY DISMISSAL
BOARD OF TRUSTEES – NIAGARA COUNTY                              WITH PREJUDICE
COMMUNITY COLLEGE, COLLEGE
ASSOCIATION OF NIAGARA COUNTY
COMMUNITY COLLEGE, INC., JAMES P.
KLYCZEK, HENRY WOJTASZEK, and
CATHERINE BROWN,
                     Defendants.

               IT IS STIPULATED AND AGREED, pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, by and between the attorneys for the parties to this action, that

whereas no party is an infant or incompetent person for whom a committee has been appointed,

or conservatee, and no person not a party has an interest in the subject matter of the action, this

action, including all claims and counterclaims, is dismissed on the merits, with prejudice, and

without costs to any party as against all remaining defendants in this action. Each party will bear

its own attorneys’ fees.


 DATED: October 25, 2018                             DATED: November 16, 2018
 Attorney for Plaintiff                              HODGSON RUSS LLP
                                                     Attorneys for NCCC, The Board of Trustees of NCCC,
  s/Anna Marie Richmond                              The College Association of NCCC, James P. Klyczek,
 Anna Marie Richmond                                 Henry Wojtaszek, and Catherine Brown
 2500 Rand Building
 14 Lafayette Square                                  s/Joshua Feinstein
 Buffalo, New York 14203                             Joshua Feinstein, Esq.
 Telephone: (716) 854-1100                           140 Pearl Street, Suite 100
 Email: annamarierichmondesq@gmail.com               Buffalo, New York 14202
                                                     Telephone: (716) 856-4000
                                                     Email: jfeinste@hodgsonruss.com
